Conviction is for possessing intoxicating liquor for the purpose of sale. Punishment is confinement in the penitentiary for two years.
The record contains no bills of exception. There is on file in this court what purports to be a statement of facts but it has never been signed by the attorneys either for the state or appellant. It is not approved by the trial judge, and neither does it bear the file mark of *Page 11 
the clerk of the lower court. In such condition it can not be considered.
The record presents no matter for review and the judgment is affirmed.
Affirmed.